I dissent from the opinion and order of the court in this case. The charter of the corporation plaintiff provides that its "purpose [is] to erect, found and maintain, in the Township of Lower Merion, County of Montgomery and State of Pennsylvania, an art gallery and other necessary buildings for the exhibition of works of ancient and modern art, and the maintenance in connection therewith of an arboretum, wherein shall be cultivated and maintained trees and shrubs for the study and for the encouragement of arboriculture and forestry, together with a laboratory of arboriculture if the same shall be found necessary." This provision in the charter is entirely separate and distinct from the provision, statutorily required, of the statement where the business of the corporation is to be transacted, which also appears in the charter. It is clear, therefore, that, under the charter, the "art gallery and other necessary buildings" of the corporation must be in the Township of Lower Merion, County of Montgomery and State of Pennsylvania, and not elsewhere.
The only question involved in this appeal is whether or not a property, No. 4525 Spruce Street, in the City and County of Philadelphia, later bought by the corporation, should be decreed to be exempt from taxes which are payable to the City of Philadelphia, and to the School District of the City of Philadelphia, because used for the purposes of the incorporation. If, as the majority opinion states, this building in Philadelphia is, with the property in Montgomery County, "united in their common usefulness and purpose into one plant," then plaintiff is endeavoring to have part of its plant in Montgomery County and part in Philadelphia County, the two being *Page 125 
miles apart, with hundreds, if not thousands, of otherwise-owned properties between, though, under its charter, it was required to be located in the former county only. I would therefore hold, entirely aside from the question hereinafter to be considered, that plaintiff cannot have exemption from taxation of one of its properties, located at a place where it was not legally permitted to carry on any part of its authorized business. If the majority are correct in holding that this was a matter in the discretion of plaintiff's directors, then it may have, if they choose, another part of its plant in Erie, still another in Uniontown, still another in Scranton, and so on all over the Commonwealth, despite the limitations of the charter. Surely this is not so, and the cases cited in the majority opinion do not even refer to, much less approve of, such a contention. None of them relates to the right to take and use property for corporate purposes at any other place than that designated in the charter of the particular corporation. The question is not one regarding an "abuse of discretion . . . . . . in selecting the premises in question for the purposes of the charity," but one regarding its power to take and hold, exempt from taxation, any property located at a place outside of that which the charter authorizes.
Admittedly the only statute under which plaintiff can claim that any of its property is exempt from taxation, no matter where it may be located, is the Act of April 30, 1925, P. L. 388. It provides "That all . . . . . . hospitals, universities, colleges, seminaries, academies, associations and institutions of learning, benevolence, or charity, with the grounds theretoannexed and necessary for the occupancy and enjoyment of the same, founded, endowed and maintained by public or private charity . . . . . . be, and the same are hereby, exempted from all and every county, city, borough, township, bounty, road, school and poor tax." For present purposes it may be conceded that plaintiff is an institution of charity, within the meaning of those words in the statute, and it is of course true that *Page 126 
the exemption sought is from a city and school tax. But what property is exempted? Only the institution itself and the grounds thereto annexed. The Spruce Street property is clearly not within the meaning of those words. The institution which is to be exempted must necessarily have "a local habitation and a name," and that "local habitation" has for more than a decade been in Lower Merion Township, Montgomery County, exactly as prescribed by the charter.
It would be so manifestly ridiculous to claim that the Spruce Street property, miles away from the location of the institution itself, and in no way connected with it, is grounds annexed to it, that the majority are forced to take another position, viz. that we had given to the words "the grounds annexed thereto," a judicial construction, when construing earlier taxing acts, and hence, when they were embodied in this later taxing statute, it must be presumed that the legislature intended that therein they should have the same meaning as we had expressly given to them in the earlier statutes. I have no quarrel with that legal principle, but it has no relevancy here. We have never given to the words "the grounds annexed thereto," any other than their plain everyday meaning. To reach the conclusion for which the majority contends, it would have to so appear, beyond the peradventure of a doubt, for the principle is, that all exempting statutes must be strictly construed against the claim for their allowance: Philadelphia v. Barber, 160 Pa. 123, 126.
Turning then to the cases relied on we find that none of those in this court sustain the view of the majority. In Northampton Co. v. Lehigh Coal  Navigation Co., 75 Pa. 461, the single point decided was that the only effect of the Act of April 8, 1873, P. L. 64, was "to repeal the large number of special acts upon the statute books exempting particular properties" from taxation. Not only were none of the general acts on the subject construed therein, but they were not even referred to. In House of Refuge v. G. W. Smith et al., 140 Pa. 387, we *Page 127 
did not consider any of the general exempting statutes, nor refer to any statute containing the words "the grounds annexed thereto," nor anywhere name or consider those or kindred words, and this for the obvious reason that by the incorporating Act of March 23, 1826, P. L. 133, it is provided "That the lot of ground [in the City of Philadelphia] and the buildings which may be erected thereon, for the use and object of the association, shall be free of tax," and by the Act of May 13, 1889, P. L. 209, 210, it is provided: Section 1. That whenever, by virtue of its charter, any house of refuge . . . . . . is now, or may hereafter be, located in a city, it shall and may be lawful for the managers thereof, whenever in their discretion it may be desirable, to purchase real estate and locate such institution, or any department thereof, in a rural district in the same or in any county other than that in which it has theretofore been located . . . . . . Section 5. All charters, laws or parts of laws, relating to houses of refuge . . . . . . shall be equally applicable to them or any department of them, whether located in the county originally designated by their charter or removed to another county in pursuance of section one of this act." Thus necessarily it was held that the land and buildings of the department removed to Delaware County "shall be free from taxation" as it was distinctly so provided in those statutes. Contributors to the Pennsylvania Hospital v. The County of Delaware, 169 Pa. 305, is likewise inapplicable. There, also, no reference is made to any general exempting act, nor to the language under consideration, or anything akin to it. On the contrary, by section 7 of the Act of April 18, 1853, P. L. (1854), 834-5, it is provided "That the estates and property, real and personal, belonging to the contributors of the Pennsylvania Hospital, shall be and remain free from the payment of taxes of any kind whatsoever, as long as the income from said estates and property is used for the relief of the sick and insane poor, any law to the contrary notwithstanding." *Page 128 
The cases of National Farm School Commissioners of Bucks Co.,87 Pa. Super. 231, and County of Lancaster v. Y. W. C. A. of Lancaster, 92 Pa. Super. 514, do agree with the majority, but for two reasons they do not affect the question we are now considering. In the first place they make the same mistake as the majority, in that they erroneously presume that the question at issue was decided by our two cases above, where, as has been pointed out, the general exempting statutes were not even referred to, but the exemption was allowed by virtue of the special acts above quoted. Thus, in the first of those cases, it is said (87 Pa. Super. 231, 234): "So it was held, under the Act of 1874 [which is not even referred to in the cases cited], that buildings and grounds devoted absolutely to the purposes of a purely public charity, as part of the plant on or by means of which its work is carried on, were exempted from taxation (House of Refuge v. Smith, 140 Pa. 387) . To the same effect is Penna. Hospital v. Delaware Co.,169 Pa. 305. The rule deducible from these cases is that an institution may have buildings and grounds separated from each other, but, when taken together they constitute one whole plant the operation of which is devoted to the purposes contemplated by the statute, the different tracts are exempted from taxation." As I have already shown, from our two cases there relied on, no such rule is deducible quoad the general taxing acts, for they are not referred to in either, nor is the language under consideration in this case even hinted at. County of Lancaster v. Y. W. C. A. of Lancaster, supra, falls into the same error. After reviewing our two cases as above, it says (92 Pa. Super. 519): "Penna. Hospital v. Delaware Co., supra, rules this case, and requires a reversal of the judgment"; which, as has been shown, it does not, since we did not therein construe or even consider the language "with the grounds thereto annexed."
The other reason why the Superior Court cases have no bearing on the presumption that the repetition of the *Page 129 
words of an earlier act requires the same construction if those words are repeated in a later cognate statute, is that that reasoning only applies where the construction has been of a court of last resort, which the Superior Court is not: 59 C. J. 1064; 25 R. C. L., pages 1074-5, section 295; Rea v. Keller, 112 Southern Reports 211.
It is suggested, however, that as the report of the Penna. Hospital Case does not refer to the special statute by virtue of which the decision was made, the members of the legislature and the governor may have thought we were construing the General Exempting Act when we decided that case. But who shall say they so thought, when they did not say so, and why should they have so thought when that case was directly based upon and followed the House of Refuge Case, where the special statute, under which the exemption was there allowed, is expressly noted. If anything is to be assumed, then the more logical view is that the legislature and governor as fully considered the matter as I have herein done, and, finding the General Exempting Act had not been construed by us, and believing, as every reasonable person must, that the words "grounds thereto annexed," as used in the existing Act of April 30, 1925, P. L. 388, now under consideration, had a meaning too plain to be misunderstood, simply repeated the language of the earlier statutes. Surely, it is neither safe nor judicially wise to distort the natural meaning of the language used by the legislature, because of an unexpressed conclusion that it intended such an impossible meaning.
It is certainly not clear beyond peradventure that the legislature intended by "the grounds thereto annexed" to mean grounds miles away, and, this being so, no exemption can properly be allowed, and the decree below should be reversed.
Justice SCHAFFER concurred in this dissent. *Page 130